EXHIBIT 10.1

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on June
1, 2006 by and among Citizens Business Bank, (“the Bank”) and CVB Financial
Corp. (“CVB” and with the Bank hereinafter collectively referred to as “the
Company”) on the one hand, and Christopher D. Myers (“Executive”) on the other
hand, on the basis of the following.

        WHEREAS, the Bank and CVB desire to employ Executive as the President
and Chief Executive Officer of the Bank and CVB as of the date of August 1, 2006
or such other date as the parties may mutually agree (the “Effective Date”); and

        WHEREAS, the parties are willing to enter into an agreement providing
for such employment upon the terms and conditions set forth herein, which will
replace any other prior written or oral understandings between Executive and the
Company.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the sufficiency of which is acknowledged, the parties hereto covenant and
agree as follows:

    A.        TERM OF EMPLOYMENT

    1.        Term. The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, for a period of three (3) years, commencing
as of the Effective Date set forth above (the “Term”), subject however to prior
termination as hereinafter provided. Where used herein, “Term” shall refer to
the entire period of the employment of Executive by the Company hereunder,
whether for the period provided above, or whether terminated earlier as
hereinafter provided.

    B.        DUTIES OF EXECUTIVE

    1.        Duties. Executive’s duties under this Agreement shall include all
ordinary and reasonable duties customarily performed by the President and Chief
Executive Officer of a commercial banking institution in California, subject to
the powers by law vested in the Boards of Directors of the Bank and CVB. As
such, Executive shall oversee all operational aspects of the business and
activities of the Company. Executive shall render his services to the Company
and shall exercise such corporate responsibilities as Executive may be directed
by the Boards of Directors. Executive shall perform his duties faithfully,
diligently and to the best of his ability, consistent with the highest and best
standards of the banking industry and in compliance with applicable laws.

    2.        Conflicts of Interest. Executive expressly agrees as a condition
to the performance by Company of its obligations herein that, during the Term,
he will not, directly or indirectly, render any services of an advisory nature
or otherwise become employed by, or participate or engage in, any business
competitive with any businesses of the Company, without the prior written
consent of the Company; provided, however, that nothing herein shall prohibit
Executive from owning stock or other securities of a competitor which are
relatively insubstantial to the total outstanding stock of such competitor, and
so long as he in fact does not have the power to control or direct the
management or policies of such competitor and does not serve as a director or
officer of, and is not otherwise associated with, any competitor except as
consented to by the Company. Nothing contained herein shall preclude
substantially passive investments by Executive during the Term that may require
nominal amounts of his time, energies and interest.

    3.        Performance. During the Term, Executive shall devote substantially
his full energies, interests, abilities and productive time to the business of
the Company. Executive shall at all times loyally and conscientiously perform
all of these duties and obligations hereunder and shall at all times strictly
adhere to and obey, and instruct and require all those working under and with
him strictly to adhere and obey, all applicable federal and state laws,
statutes, rules and regulations to the end that the Company shall at all times
be in full compliance with such laws, statutes, rules and regulations.

    4.        Subpoenas; Cooperation in Defense of the Bank. If Executive,
during the Term or thereafter, is served with any subpoena or other compulsory
judicial or administrative process calling for production of confidential
information or if Executive is otherwise required by law or regulations to
disclose Confidential Information (as described in Section G below), Executive
will promptly, before making any such production or disclosure, notify the
Company’s counsel and provide such information as the Company may reasonably
request to take such action as the Company deems necessary to protect its
interests. Executive agrees to cooperate reasonably with the Company, whether
during the Term or thereafter, in the prosecution or defense of all threatened
claims or actual litigation in which the Company is or may become a party,
whether now pending or hereafter brought, in which Executive has knowledge of
relevant facts or issues.

    C.        COMPENSATION

    1.        Salary. In consideration of the performance by Executive of all of
his obligations under this Agreement, the Bank agrees to pay Executive during
the Term a base salary of $500,000 per year, less required taxes and
withholdings, from the Effective Date for each year of the Term. The base salary
shall be payable in accordance with the Bank’s regular payroll practices. The
Board of Directors may elect to adjust upward the base annual salary provided
for above and other compensation of Executive from time to time, at its sole
discretion.

    2.        Hiring Bonus. The Bank agrees to pay Executive a hiring bonus in
the amount of $150,000, less required taxes and withholdings, which shall be
paid to Executive within thirty (30) days of the Effective Date. This payment is
in lieu of any relocation package. Executive acknowledges and confirms his
understanding that any and all expenses incurred by Executive as a result of his
relocation in order to perform the duties described in this Agreement shall be
covered by this hiring bonus and Executive will not seek separate reimbursement
for any relocation expenses he incurs in furtherance of the performance of his
duties pursuant to this Agreement.

    3.        Other Bonuses. For the year 2006, the Bank shall agree to pay
Executive a bonus in the minimum amount of $350,000, less required taxes and
withholdings, which bonus shall be payable when the bonuses of the other
executives of the Bank are paid. After 2006, Executive shall be eligible to be
considered for a bonus consistent with the Bank’s applicable executive incentive
compensation program, which provides for bonuses in the range of 0% to 150% of
an executive’s base salary, based upon Executive’s performance and
accomplishment of business and financial goals during the completed fiscal year
and the overall financial performance of the Bank. The Board retains the
discretion as to whether to grant bonuses after 2006, and in what amounts.

    4.        Stock Option Grant. CVB will grant to Executive on Executive’s
first day of employment, stock options to purchase 50,000 shares of CVB common
stock. The exercise price per share for these stock options will be the closing
selling price for CVB’s common stock (NASDAQ:CVBF) on Executive’s first day of
employment. These stock options will have a term of ten years; will become
vested and exercisable over five years (twenty percent (20%) on each of the
first five anniversaries of Executive’s first day of employment), provided that
Executive continues in employment with the Bank and or CVB through each such
anniversary; and will be subject to the terms and conditions of the CVB
Financial Corp. 2000 Stock Option Plan. CVB may make subsequent stock option
grants to Executive at such times, in such amounts and on such terms as may be
determined by CVB’s Board of Directors or the Committee administering the CVB
Financial Corp. 2000 Stock Option Plan, in its sole and absolute discretion. CVB
typically has made stock option grants to employees approximately every two
years, but CVB’s Board of Directors or Stock Option Committee, in its sole and
absolute discretion, may or may not follow such a schedule, or make any grants,
in the future.

    5.        Restricted Stock Grant. CVB will grant to Executive on Executive’s
first day of employment 50,000 restricted shares of CVB Financial Corp. common
stock. These restricted shares will vest over five years (twenty percent (20%)
on each of the first five anniversaries of Executive’s first day of employment),
provided that Executive continues in employment with the Bank and or CVB through
each such anniversary, and will be subject to the terms and conditions of a
Restricted Stock Agreement substantially in the form attached hereto as Exhibit
A.

    6.        Deferred Compensation Program. Bank will provide Executive a
reasonably satisfactory deferred compensation program under which Executive may
elect to defer a portion of Executive’s base salary and annual bonus
compensation each year. Such program shall be implemented no later than 30 days
following Executive’s first day of employment and shall be structured so as to
be reasonably expected to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.

    D.        EXECUTIVE BENEFITS

    1.        Group Medical, Life Insurance and 401(k) Benefits. During the
Term, the Bank shall provide for Executive’s participation in medical, accident,
health benefits, disability insurance, the 401(k) plan/profit sharing plan and
other employee benefits as provided to other officers and employees of the Bank,
the amount extent and scope of which shall be determined in accordance with the
policies of the Bank as in effect from time to time, and subject to applicable
legal limitations.

    2.        Automobile. During the Term, the Bank shall provide Executive for
his business use an automobile which is approved by the Board and which is
consistent with the Bank’s automobile policies. The Bank shall also reimburse
Executive for all reasonable automobile-related expenses, such as gas and
maintenance, incurred by Executive while using the automobile in furtherance of
the Bank’s business. Executive shall be responsible for maintaining all
requisite documentation and records concerning the use of such automobile which
may be necessary to ensure compliance with applicable federal and state income
tax laws and regulations including, but not limited to, issues involving the
determination and reporting of the taxable income of Executive and establishing
the availability to the Bank of appropriate tax deductions. Executive agrees
promptly to return the automobile to the Bank at the time of any termination of
this Agreement pursuant to Section F. below, or at the time of the expiration of
the Term.

    3.        Club Membership. During the Term, the Bank agrees to reimburse
Executive for the reasonable cost (including the cost of membership initiation
fee and periodic dues) of one country club membership upon submission of
appropriate documentation by Executive. The Bank further agrees to consider for
possible reimbursement an additional membership by Executive in a second country
club should the Board determine, in its sole discretion, that such reimbursement
is justified for business-related purposes.

    E.        REIMBURSEMENT FOR BUSINESS EXPENSES

        Executive shall be entitled to reimbursement by the Bank for any
ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties and in acting for the Bank during the Term,
which type of expenditures shall be determined by the Board of Directors,
provided that:

    (a)        Each such expenditure is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Bank as a business
expense and not as deductible compensation to Executive; and

    (b)        Executive furnishes to the Bank adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and not as deductible
compensation to Executive.

        Provided that the Board of Directors has granted specific approval in
advance, any reasonable and customary expenses of Executive for his activities
in industry association groups, or other business, industry, civic, or
charitable organizations, that are not reimbursed by those organizations, will
be reimbursed by the Bank to Executive upon presentation of proper
documentation.

    F.        TERMINATION

        Notwithstanding any and all other provisions of this Agreement to the
contrary, Executive’s employment hereunder may be terminated as follows:

    1.        Without Cause. Executive’s employment hereunder may be terminated
in the sole and absolute discretion of the Boards of Directors of the Bank and
CVB at any time. If Executive’s employment is terminated under this Section F.1
the Bank shall pay Executive the base salary earned but unpaid through the date
of termination, along with any earned but unused vacation pay due at the time of
termination. Additionally, if such termination occurs and is not for reasons
described in Sections F.2 or F.3 below, and provided Executive executes the
Release described in Section F.5 and complies with Section G.4 below, Executive
shall receive payment of an amount equal to two times his then current annual
base salary immediately preceding such termination in full and complete
satisfaction of any and all rights which Executive may enjoy hereunder other
than the right, if any, to exercise any of the Options vested prior to such
termination and the right to receive other previously vested compensation (e.g.,
deferred compensation and vested stock grants). The payment shall be made in
equal installments on the Bank’s normal payroll dates during the 24 month period
immediately following such termination.

    2.         Upon Disability or Death.

    (a)        Disability. Executive’s employment hereunder may be terminated
upon Executive’s inability to perform his duties hereunder as the President and
Chief Executive Officer of the Bank and CVB as a result of prolonged absence
from work for health reasons or physical or mental disability, illness or
incapacity, for three (3) consecutive calendar months, or for shorter periods
aggregating four (4) months in any twelve (12) month period, as reasonably
determined by the Boards of Directors. In the event that Executive’s employment
is terminated under this Section F.2, Executive shall receive the difference
between any disability payments provided by the Bank’s insurance plans,
including workers compensation, and his base salary, as set forth in Section C.1
above, for twelve (12) months. Such termination shall not affect any rights
which Executive may have pursuant to any insurance or other death benefit plans
or arrangements of the Bank. The above payment shall be in full and complete
satisfaction of any and all rights which Executive might enjoy hereunder other
than the right, if any, to exercise any of the Options vested prior to such
termination and the right to receive other previously vested compensation (e.g.
deferred compensation and vested stock grants). Such payment is contingent upon
Executive’s execution of the Release described in Section F.5 and compliance
with Section G.4 below, and shall be made in equal installments on the Bank’s
normal payroll dates.

    (b)        Executive’s Death. If Executive dies, his employment hereunder
shall terminate without further obligation of the Company to Executive (or
Executive’s heirs or legal representatives) under this Agreement, other than for
payment of: (i) Executive’s base salary (as set forth in Section C.1 hereof)
through the date of termination; (ii) any compensation previously deferred by
Executive; and (iii) any accrued vacation. All of the foregoing amounts shall be
paid to Executive’s estate or beneficiary, as applicable, in a lump sum within
thirty (30) days after the date of termination or earlier, as required by
applicable law and shall be in full and complete satisfaction of any and all
rights which Executive might enjoy hereunder other than the right, if any, to
exercise any of the Options vested prior to such termination and the right to
receive other previously vested compensation (e.g., deferred compensation and
vested stock grants).

    3.        For Cause. The Company may terminate immediately Executive’s
employment hereunder without any further obligation or liability whatsoever to
Executive, if the Board of Directors of either the Bank or CVB reasonably
determines that Executive has:

    (i)        committed a significant act of dishonesty, deceit or breach of
fiduciary duty in the performance of Executive’s duties as an employee of the
Company;

    (ii)        grossly neglected or willfully failed in any way to perform
substantially the duties of such employment after a written demand for
performance is given to Executive by the Board of Directors of the Bank or CVB
which demand specifically identifies the manner in which such Board of Directors
believes Executive has failed to perform his duties; or

    (iii)        willfully acted or failed to act in any other way that
materially and adversely affects the Company. In the event of a termination of
Executive’s employment by the Company under this Section F.3, the Company shall
deliver to Executive at the time the Executive is notified of the termination of
his employment a written statement setting forth in reasonable detail the facts
and circumstances claimed by the Company to provide a basis for the termination
of the Executive’s employment under this Section F.3.

        If Executive’s employment is terminated under this Section F.3, the Bank
shall pay Executive the base salary earned but unpaid through the date of
termination, along with any earned but unused vacation pay due at the time of
termination. Executive shall not have the right to receive compensation or other
benefits for any period after the termination pursuant to this Section F.3
except for benefits already vested. Any termination under this Section F.3 shall
not prejudice any remedy which the Company may otherwise have at law, in equity,
or under this Agreement.

    4.         Upon a Change of Control.

    (a)        Except for termination pursuant to Sections F.2 or F.3 hereof, if
within one (1) year after the completion of a Change in Control (as defined
below), Executive’s employment with the Company is (i) terminated by the Bank or
CVB or any successor to the Bank or CVB, or (ii) Executive resigns his
employment with the Bank and CVB for any reason; or (iii) Executive is offered a
position with any successor to the Bank or CVB at or around the time of such
Change in Control, but decides that he does not wish to accept such a position
and, as a result, Executive suffers a job loss (either by termination or
resignation), Executive shall be entitled to receive an amount equal to two
times Executive’s annual base salary for the last calendar year ended
immediately preceding the Change in Control, plus two times the average annual
bonus received for the last two calendar years ended immediately preceding the
Change in Control. Such amounts, less applicable withholdings, employment and
payroll taxes (which taxes shall be paid upon termination or resignation of
Executive’s employment or at the time payments are made hereunder, as required
by law), shall be paid (without interest or other adjustment) in 24 equal
monthly installments on the first day following the effective date of the
termination or resignation of the Executive’s employment and continuing for 23
successive months thereafter, provided that Executive executes the Release
agreement described in Section F.5 and complies with Section G.4. below. This
payment schedule is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
interpreted consistently therewith. Notwithstanding anything to the contrary in
this Agreement, to the extent required to comply with Section 409A of the Code,
if Executive is deemed to be a “specified employee” for purposes of Section
409A(a)(2)(B) of the Code, Executive agrees that any non-qualified deferred
compensation payments due to him under this Agreement in connection with a
termination of employment that would otherwise have been payable at any time
during the six-month period immediately following such termination of employment
shall not be paid prior to, and shall instead be payable in a lump sum as soon
as practicable following, the expiration of such six-month period.

(i)  

any one person, or more than one person acting as a group, acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition) ownership of stock of CVB or the Bank possessing more than 50% of
the total voting power of CVB’s or the Bank’s stock; provided, however, it is
expressly acknowledged by Executive that this provision shall not be applicable
to any person who is, as of the date of this Agreement, a Director of CVB or the
Bank;


(ii)  

a majority of the members of CVB’s or the Bank’s Board of Directors is replaced
during any 12 month period by directors whose appointment for election is not
endorsed by a majority of the members of CVB’s or the Bank’s board prior to the
date of the appointment or election;


(iii)  

a merger or consolidation where the holders of the Bank’s or CVB’s voting stock
immediately prior to the effective date of such merger or consolidation own less
than 50% of the voting stock of the entity surviving such merger or
consolidation;


(iv)  

any one person, or more than one person acting as a group, acquired (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
fair market value greater than 50% of the total fair market value of all of the
Bank’s assets immediately before the acquisition or acquisitions; provided,
however, transfer of assets which otherwise would satisfy the requirements of
this subsection (iv) will not be treated as a change in the ownership of such
assets if the assets are transferred to:


(a)          an entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly by CVB or the Bank; a person, or more than one
person acting as a group, that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of CVB or the Bank; or


(b)          a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of CVB or the Bank; or


(c)           an entity, at least 50% of the total value or voting power is
owned, directly or indirectly by a person who owns, directly or indirectly, 50%
or more of the total value or voting power of all the outstanding stock of the
Bank.


Each event comprising a Change in Control is intended to constitute a “change in
ownership or effective control”, or a “change in the ownership of a substantial
portion of the assets,” of CVB or the Bank as such terms are defined for
purposes of Section 409A of the Internal Revenue Code and “Change in Control” as
used herein shall be interpreted consistently therewith.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
as a result of any transaction which merely changes the jurisdiction of
incorporation of CVB or the Bank.

    (c)        Executive may designate in writing (only on a form provided by
the Bank and delivered by the Executive to the Bank before Executive’s death)
primary and contingent beneficiaries to receive the balance of any payment under
this Section F.4 that are not made prior to the Executive’s death and the
proportions in which such beneficiaries are to receive such payment. The total
amount of the balance of such payment shall be paid to such beneficiaries in a
single unreduced lump sum payment made within ninety (90) days following
Executive’s death. Executive may change beneficiary designations from time to
time by completing and delivering additional such forms to the Bank. The last
written beneficiary designation delivered by Executive to the Bank prior to the
Executive’s death will control. If Executive fails to designate a beneficiary in
such manner, or if no designated beneficiary survives Executive, then
Executive’s payment balance shall be paid to the Executive’s estate in an
unreduced lump sum payment within ninety (90) days following Executive’s death.

    5.        Release. As a condition to Executive receiving any payments
pursuant to Sections F.1, F.2, and F.4 hereof, Executive will execute and
deliver a general release to the Company, in a form provided by the Company,
releasing the Bank, CVB, their respective employees, officers, directors,
stockholders and agents, and each person who controls any of them within the
meaning of Section 15 of the Securities Act of 1933, as amended, from any and
all claims of any kind or nature, whether known or unknown (other than claims
with respect to payments pursuant to Sections F.1, F.2 and F.4), payment of
previously vested rights (e.g., vested Options, vested stock grants and deferred
compensation) and valid claims for indemnification under Section G.5 of this
Agreement) from the beginning of time to the date of termination.

    6.        Regulatory Provisions.

    (a)        Compliance with Safety and Soundness Standards. Notwithstanding
anything contained herein to the contrary, in no event shall the total
compensation paid out upon the departure of Executive be in excess of that
considered by the FDIC or the California Commissioner of Financial Institutions
to be safe and sound at the time of such payment, taking into consideration all
applicable laws, regulations, or other regulatory guidance. Any payments made to
the Executive, pursuant to this Agreement or otherwise, are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and any regulations
promulgated thereunder.

    (b)        Suspension and Removal Orders. If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Company’s
affairs by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Company’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Company shall (to the fullest extent permitted by law): (i) pay
Executive the compensation withheld while its obligations under this Agreement
were suspended; and (ii) reinstate (in whole or in part) any of its obligations
which were suspended. If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

    (c)        Termination by Default. If the Company is in default (as defined
in Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section
1813(x)(1)), all obligations under this Agreement shall terminate as of the date
of default, but vested rights of the parties shall not be affected.

    7.        Certain Limitations. Notwithstanding any other provision of this
Agreement, if the total amounts payable pursuant to this Agreement, together
with all other payments to which Executive is entitled, would constitute an
“excess parachute payment” (as defined in Section 280G of the Internal Revenue
Code), as amended, such payments shall be reduced, in such order and manner as
the Bank may elect, (or in the absence of such election, as shall be determined
by Executive), to the largest amount which may be paid without any portion of
such amount being subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code. In the event there is a dispute among the parties
regarding the extent to which payments must be reduced pursuant to this Section,
such dispute shall be settled in accordance with Section G.11 herein; no such
disputed payment shall be made until the dispute is settled.

    8.        No Duty to Mitigate; No Offset. Executive shall not be required to
mitigate the amount of any payments to Executive provided for under Sections
F.1, F.2 and F.4 of this Agreement by actively seeking alternative employment
during the period in which such payments are paid. In addition, the Company
shall not have any right to offset amounts earned by Executive following
termination against any payments to be paid to Executive pursuant to Sections
F.1, F.2 and F.4 of this Agreement in the event that Executive obtains other
employment during the period that such payments are being paid.

    G.        GENERAL PROVISIONS

    1.        Company Confidential Information and Trade Secrets. During the
Term, Executive will have access to and become acquainted with what Executive
and the Company acknowledge are trade secrets and other confidential and
proprietary information of the Company, including but not limited to, knowledge
or data concerning the Company, its operations and business, the identity of
customers of the Company, including knowledge of their financial conditions
their financial needs, as well as their methods of doing business, pricing
information for the purchase or sale of assets, financing and securitization
arrangements, research materials, manuals, computer programs, formulas for
analyzing asset portfolios, marketing plans and tactics, salary and wage
information, and other business information (hereinafter “Confidential
Information”). Executive acknowledges that all Confidential Information is and
shall continue to be the exclusive property of the Company, whether or not
prepared in whole or in part by Executive. Executive shall not disclose any of
the aforesaid Confidential Information, directly or indirectly, under any
circumstances or by any means, to third persons without the prior written
consent of the Company, or use it in any way, except as required in the course
of Executive’s employment with the Company.

    2.        Company’s Ownership in Executive’s Work. Executive agrees that all
inventions, discoveries, improvements, trade secrets, formulae, techniques,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived or developed during the Executive’s employment
with the Company, either alone or jointly with others, if on the Company’s time,
using the Company’s facilities, relating to the Company or to the banking
industry shall be owned exclusively by the Company, and Executive hereby assigns
to the Company all of the Executive’s right, title, and interest in all such
intellectual property. Executive agrees that the Company shall be the sole owner
of all domestic and foreign patents or other rights pertaining thereto, and
further agrees to execute all documents that the Company reasonably determines
to be necessary or convenient for use in applying for, prosecuting, perfecting,
or enforcing patents or other intellectual property rights, including the
execution of any assignments, patent applications, or other documents that the
Company may reasonably request. This provision is intended to be applied
consistent with applicable law.

    3.        Statutory Limitation on Assignment. Executive understands that the
Company is hereby advising Executive that any provision in this Agreement
requiring Executive to assign rights in any invention does not apply to an
invention that qualifies fully under the provisions of Section 2870 of the
California Labor Code. That Section provides as follows:

    “(a)        Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies facilities, or trade secret information, except for those
inventions that either:

               (1)      Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or

               (2)     Result from any work performed by the employee for the
employer.

    (b)      To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of the state and is unenforceable.”

By signing this Agreement, Executive acknowledges that this paragraph shall
constitute written notice of the provisions of Section 2870.

    4.        Covenant Not to Solicit Customers or Fellow Employees. If the
Company or the Executive terminates this Agreement for any reason, Executive
agrees that, for the one (1) year period following termination of Executive’s
employment with the Company, Executive shall not solicit the banking business of
any customer with whom the Bank, CVB or a subsidiary bank is doing or has done
business during the one (1) year period preceding such termination, encourage
any such customers to stop using the facilities or services of the Company, or
encourage any such customers to use the facilities or services of any competitor
of the Company. Executive further agrees, during the term of Executive’s
employment with the Company and for a one year period following the termination
of Executive’s employment with the Company for any reason, not to solicit the
services of any officer, employee or independent contractor of the Bank or CVB.

        The covenants contained in this Section G.4 shall be considered as a
series of separate covenants, one for each political subdivision of California,
and one for each entity or individual with respect to whom solicitation is
prohibited. Except as provided in the previous sentence, each such separate
covenant shall be deemed identical in terms to the covenant contained in this
Section G.4. If in any arbitration or judicial proceeding an arbitrator or a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that a provision of this Section
G.4 or any such separate covenant or portion thereof, is determined to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provision shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law. Executive hereby
consents, to the extent Executive may lawfully do so, to the arbitral or
judicial modification of this Agreement as described in this Section G.4.

    5.        Indemnification. To the fullest extent permitted by law,
applicable statutes, and the Articles, Bylaws and resolutions of the Bank and
CVB in effect from time to time, the Company shall indemnify Executive from and
against liability, claims or loss arising out of Executive’s service, actions or
omissions concerning or relative to the performance of Executive’s duties for
the Company, including, but not limited to judgments, fines, settlements and
advancement of expenses incurred in the defense of actions, proceedings and
appeals therefrom. The Company’s obligations under this Section G.5 shall
survive the expiration or termination of this Agreement.

    6.        Return of Documents. Executive expressly agrees that all manuals,
documents, files, reports, studies, instruments or other materials used and/or
developed by Executive during the Term are solely the property of the Company,
and that Executive has no right, title or interest therein. Upon termination of
Executive’s employment hereunder, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Company in good
condition.

    7.        Notices. Any notice, request, demand or other communication
required or permitted hereunder shall be deemed to be properly given when
personally served in writing, when deposited in the United States mail,
registered or certified, postage prepaid, addressed to the party to whom it is
directed at the address listed below, or by facsimile, to the number specified
below. Either party may change its address by written notice in accordance with
this Paragraph.

If to the Bank and CVB:

Citizens Business Bank and CVB Financial Corp.
701 N. Haven Avenue, Suite 350
Ontario, California   91764

Attention: Chairman of the Board

Telephone:  (909) 980-4030
Facsimile:  (909) 481-2130

With a copy to:

William Quicksilver, Esq.
Manatt, Phelps & Phillips, LLP
11355 West Olympic Blvd.
Los Angeles, CA   90064

Telephone:  (310) 312-4210
Facsimile:  (310) 312-4224

If to the Executive:

Christopher D. Myers
26023 Charing Cross Road
Valencia, CA   91355

Telephone:  (661) 253-5078

With a copy to:

Stephen A. Del Guercio, Esq.
Demetriou, Del Guercio, Springer & Francis, LLP
801 South Grand Avenue, Suite 1000
Los Angeles, CA   90017

Telephone:  (213) 624-8407
Facsimile:  (213) 624-0174

    8.        California Law. This Agreement is to be governed by and construed
under the laws of the State of California, without regard to the choice of law
provisions of California.

    9.        Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience only and are not a part of this Agreement and
shall not be used in construing it.

    10.        Invalid Provisions. Should any provision of this Agreement for
any reason be declared invalid, the validity and binding effect of any remaining
portion shall not be affected, and the remaining portions of this Agreement
shall remain in full force and effect as if this Agreement had been executed
with said provision eliminated.

    11.        Entire Agreement. This Agreement contains the entire agreement of
the parties. It supersedes any and all other agreements, understandings,
negotiations and discussions, either oral or in writing, between the parties
hereto with respect to the employment of Executive by the Company. Each party to
this Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding.
This Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by an authorized representative of the Company and
Executive.

    12.        Receipt of Agreement. Each of the parties hereto acknowledges
that it or he has read this Agreement in its entirety and does hereby
acknowledge receipt of a fully executed copy thereof. A fully executed copy
shall be an original for all purposes, and is a duplicate original.

    13.        Arbitration. Executive and the Company agree that, to the fullest
extent permitted by law, Executive and the Company will submit all disputes
arising under this Agreement or arising out of or related to Executive’s
employment with or separation from the Bank and/or CVB , to final and binding
arbitration in Ontario, California before an arbitrator associated with the
American Arbitration Association, JAMS or other mutually agreeable alternative
dispute resolution service. Included within this provision are any claims based
on violation of local, state or federal law, such as claims for discrimination
or civil rights violations under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
California Fair Employment and Housing Act, the California Labor Code, or
similar statutes. If there is a dispute as to whether an issue or claim is
arbitrable, the arbitrator will have the authority to resolve any such dispute,
including claims as to fraud in the inducement or execution, or claims as to
validity, construction, interpretation or enforceability.

        The arbitrator selected shall have the authority to grant Executive or
the Company or both all remedies otherwise available by law. The arbitrator will
be selected from a neutral panel pursuant to the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (“AAA
Rules”). The arbitration will be conducted in accordance with the AAA Rules (or
the rules of any other service selected). Notwithstanding anything to the
contrary in the AAA Rules, however, the arbitration shall provide (i) for
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based. The arbitrator’s award shall be enforceable in
any court having jurisdiction thereof. The parties shall each bear their own
costs and attorneys’ fees incurred in conducting the arbitration and, except in
such disputes where Executive asserts a claim otherwise under a state of federal
statute prohibiting discrimination in employment (“a Statutory Claim”), or
unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and AAA. In disputes where
Executive asserts a Statutory Claim against the Bank, or where otherwise
required by law, Executive shall be required to pay only the AAA filing fee to
the extent such filing fee does not exceed the fee to file a complaint in state
or federal court. The Company shall pay the balance of the arbitrator’s fees and
administrative costs. To the extent permissible under the law, however, and
following the arbitrator’s ruling on the matter, the arbitrator may rule that
the arbitrator’s fees and costs be distributed in an alternative manner. To the
extent that applicable law provides that a prevailing party is entitled to
recover attorneys fees and costs, the arbitrator shall apply the same standard
with respect to the awarding of fees and costs as would be awarded if such claim
had been asserted in state or federal court. This mutual arbitration agreement
does not prohibit or limit either the Executive’s or the Company’s right to seek
equitable relief from a court, including, but not limited to, injunctive relief,
a temporary restraining order, or other interim or conservatory relief, pending
the resolution of a dispute by arbitration. The arbitrator shall have no
authority to add to or to modify the terms described in this Paragraph, shall
apply all applicable law, and shall have no lesser and no greater remedial
authority than would a court of law resolving the same claim or controversy.

    14.        Applicability of Agreement. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by a person not a
party to this Agreement (except as specifically provided in this Agreement).

[REMAINDER OF PAGE BLANK]

--------------------------------------------------------------------------------


                 IN WITNESS WHEREOF, the Bank and CVB have caused this Agreement
to be executed by a duly authorized officer or representative and Executive has
executed this Agreement to be effective as of the day and year first written
above.





Date:  June 1, 2006 CITIZENS BUSINESS BANK




By: /s/ D. Linn Wiley
        Name:   D. Linn Wiley
        Title:   President and Chief Executive Officer




Date:  June 1, 2006 CVB FINANCIAL CORP.




By: /s/ D. Linn Wiley
        Name:   D. Linn Wiley
        Title:   President and Chief Executive Officer




Date:   June 1, 2006 /s/ Christopher D. Myers
        Executive:   Christopher D. Myers
